    Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 1 of 17 PageID #:22663




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ROBERT BLESS,                                        )
                                                     )
               Plaintiff,                            )
                                                     )
        v.                                           )   No. 13 C 4271
                                                     )
COOK COUNTY SHERIFF’S OFFICE;                        )   Judge John Z. Lee
TOM DART in his official and individual              )
capacity; DEWAYNE HOLBROOK;                          )
JOSEPH WAYS, SR.; ZELDA WITTLER,                     )
SHERYL COLLINS; EDWARD DYNER;                        )
HENRY HEMPHILL; ROSEMARIE                            )
NOLAN; COOK COUNTY SHERIFF’S                         )
MERIT COMMISSION; COOK COUNTY,                       )
a unit of local government,                          )
                                                     )
               Defendants.                           )

                     MEMORANDUM OPINION AND ORDER

        In 2013, the Cook County Sheriff’s Merit Commission (“Merit Board”) issued

an administrative decision directing the Cook County Sheriff’s Office (“Sheriff’s

Office”) to terminate Police Officer Robert Bless. Invoking Illinois’s Administrative

Review Law, 735 Ill. Comp. Stat. 5/3-102, Bless asks the Court to vacate that decision

and order the Sheriff’s Office to reinstate him. For the reasons below, Bless’s motion

is granted in part and denied in part.1




1      Bless also has filed claims under 18 U.S.C. §1983 and Title VI of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e et seq., against the Cook County Sheriff’s Office and numerous
individual defendants, alleging race discrimination and First Amendment retaliation.
Accordingly, the Court has supplemental jurisdiction over this state law claim. Defendants
have moved for summary judgment as to these claims, and the motion is granted for the
reasons discussed in the accompanying order.
    Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 2 of 17 PageID #:22664




                                  I.     Background

A.      Factual Background

        Bless served as a police officer with the Sheriff’s Office until the Merit Board

voted to fire him on May 6, 2013. R.2 at 24–28. During the last few years of his

employment with the Sheriff’s Office, Bless also worked secondary employment as a

lawyer and as a McHenry County Board Commissioner. Id. at 488, 496–97.

        In September 2008, Bless suffered serious injuries as a result of a car accident

that occurred while he was on duty. Id. at 435, 512–15. At the time, Bless was placed

on injured on-duty status and granted temporary disability benefits. Id. For the next

two years, Bless collected those benefits; at the same time, he continued to work as a

lawyer and Commissioner. Id. at 489–98.

        Under the Sheriff’s Office’s rules, an employee may only work other jobs if he

or she submits a secondary employment request form and receives authorization. Id.

at 1083–91. Bless claims that he properly submitted secondary employment forms

for both his law practice and his role with McHenry County. Id. at 499, 507–08.

Defendants dispute this, asserting that Bless had not submitted any requests from

early 2009 through late 2010. Id. at 498–500, 509, 511, 560–61.

        For that reason, the Office of Professional Review (“OPR”), a division of the

Sheriff’s Office, brought administrative charges against Bless in May 2011. Id. at

692–93. Following an investigation, the Sheriff’s Office filed formal charges before




2    For convenience’s sake, the Court cites to the Administrative Review Record, filed as
ECF Nos. 26–29, as “R.” followed by the relevant page numbers.



                                            2
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 3 of 17 PageID #:22665




the Merit Board in October 2011. Id. at 18–23. In its complaint, the Sheriff’s Office

accused Bless of driving without first obtaining authorization from his physician,

engaging in unapproved secondary employment, and lying to investigators. Id.

B.    The Merit Board’s Decision

      After holding a three-day evidentiary hearing that featured testimony from ten

witnesses, the Merit Board issued a written decision on May 6, 2013. R. at 24–28.

Among other factual findings, the Board concluded that:

      •   “[Bless] was classified as injury duty status. . . .; [s]uch status precluded
          [him] from driving. . . . ; [and] he was in fact driving . . . in violation of his
          classification.” Id. at 26.

      •   “[Neither] Respondent’s Department nor designee gave authorization to the
          Respondent to engage in secondary employment in 2009 through and
          including November 23, 2010.” Id. at 27.

      •   “[T]he Respondent made an inaccurate and false statement when [he told
          investigators] that he did submit a secondary employment [form] each year
          for Bless & Associates [his law firm].” Id. at 26 (internal quotation marks
          omitted).

      Based on those findings, the Merit Board ordered the Sheriff’s Office to

terminate Bless. Id. at 27. In reaching that result, the Board emphasized that “the

egregiousness of Respondent’s acts set[ ] this matter apart from others.” Id. “The

evidence clearly demonstrates that the Respondent lied,” the Board explained, “so

[as] to continue looting Cook County taxpayers by continuing to receive temporary

disability checks.” Id. “This Respondent was sworn to uphold the public trust of not

just the taxpayers of Cook County,” the Board continued, “but also the public trust of

the taxpayers of McHenry County.” Id. Shortly after the Merit Board released its

decision, Bless filed suit in this Court.



                                            3
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 4 of 17 PageID #:22666




                               II.   Legal Standard

      Illinois’s Administrative Review Law governs this claim and empowers courts

to review agency decisions. See 735 Ill. Comp. Stat. 5/3-110. In doing so, courts must

take agencies’ factual findings as “prima facie true and correct” and refrain from

reweighing the evidence. Id.; see Launis v. Bd. of Fire & Police Comm’rs, 603 N.E.2d

477, 481 (Ill. 1992). “Rather, review is limited to determining whether findings of

fact are against the manifest weight of the evidence, and if not, whether those

findings supported the administrative decision.” Wright v. Vill. of Franklin Park, No.

05 C 3696, 2008 WL 820560, at *8 (N.D. Ill. Mar. 25, 2008) (citing Launis, 603 N.E.2d

at 484).

      Still, the deference owed to an agency’s decision is not “boundless.” Kouzoukas

v. Ret. Bd. of the Policemen’s Annuity & Benefit Fund, 917 N.E.2d 999, 1011 (Ill. 2009)

(citation omitted). “Although a decision may be supported by some evidence, which

if undisputed would sustain the administrative finding, it is not sufficient if upon a

consideration of all the evidence, the finding is against the manifest weight.” McRay

v. Ross, No. 17 C 01588, 2018 WL 2432164, at *3 (N.D. Ill. May 30, 2018) (citing

Bowlin v. Murphrysboro Firefighters Pension Bd. of Trs., 857 N.E.2d 777, 782 (Ill.

App. Ct. 2006)). That means that review “cannot amount to a rubber stamp of

proceedings below.” Bowlin, 857 N.E.2d at 782.

      In reviewing “an administrative agency’s decision to discharge an employee,”

courts follow “a two-step process.” Marzano v. Cook Cty. Sheriff’s Merit Board, 920

N.E.2d 1205, 1208 (Ill. App. Ct. 2009). At the first step, courts ask whether an




                                          4
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 5 of 17 PageID #:22667




agency’s “findings of fact are contrary to the manifest weight of the evidence.” Walker

v. Dart, 30 N.E.3d 426, 435 (Ill. App. Ct. 2015) (citation omitted). At the second step,

courts analyze whether those “findings of fact provide a sufficient basis for [the

agency’s] conclusion that cause for discharge exists.” Id.

                                   III.   Analysis

      The threshold question is whether this Court retains jurisdiction to hear

Bless’s administrative review claim. In the accompanying order, the Court granted

summary judgment in Defendants’ favor as to Bless’s federal claims. See 8/3/2020

Order, ECF No. 466. When “all federal claims have been dismissed prior to trial,” the

Seventh Circuit has held that “the usual practice is to dismiss . . . state supplemental

claims.” Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999). One exception is

when “the statute of limitations has run on the pendent claim, precluding the filing

of a separate suit in state court.” Sharp Electronics Corp. v. Metropolitan Life Ins.

Co., 578 F.3d 505, 514–15 (7th Cir. 2009) (citation omitted).

      That exception applies here. Under Illinois law, courts may only consider an

administrative review claim if it is filed within thirty-five days of an agency’s

decision. See 735 Ill. Comp. Stat. 5/3-103. But Bless lodged his claim here, rather

than in state court. And, because Illinois courts reject equitable tolling in this

context, Bless’s filing of the claim in federal court within thirty-five days would not

toll the limitations period. See Van Milligen v. Dep’t of Emp’t Sec., 868 N.E.2d 1083,

1093 (Ill. App. Ct. 2007); Davis v. Cook Cty., 534 F.3d 650, 654 (7th Cir. 2008) (in

deciding questions of supplemental jurisdiction, federal courts should consider




                                           5
    Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 6 of 17 PageID #:22668




whether a state court would apply “a rule of tolling”). Given that an Illinois court

would likely refuse to hear Bless’s administrative review claim, the Court exercises

its discretion to retain supplemental jurisdiction over that claim. See 28 U.S.C.

§ 1367(a). With that, the Court turns to the merits.

        Bless argues that the Court should set aside the Merit Board’s decision for

three reasons.3 First, the Board’s decision is too vague to permit proper review;

second, each of the Board’s factual findings contradict the manifest weight of the

evidence; third, even if the Board’s findings were accurate, those findings would not

justify discharge.

A.      Vagueness

        At the outset, Bless casts the Board’s decision as so vague as to preclude

meaningful review. An agency must provide “in writing, a reasoned explanation for

its decision in [each] case, complete with findings and conclusions.” Medina Nursing

Ctr., Inc. v. Health Facilities & Servs. Review Bd., 992 N.E.2d 616, 621 (Ill. App. Ct.

2013). In doing so, the agency must “adequately articulate the bases of their action,

showing a rational connection between the facts found and the choice made.” Id. at

620.




3       Bless also suggests that the Merit Board was biased against him because some of its
members were political supporters of Sheriff Dart, a Democrat. Mot. Admin. Rev. at 9–10,
ECF No. 434. But “[a] party must raise a claim of bias by the administrative agency soon
after learning of it because it would be improper to allow a party to withhold a claim of bias
until it obtained an unfavorable ruling.” Royal Towing, Inc. v. City of Harvey, No. 03 C 4925,
2005 WL 1563198, at *4 (N.D. Ill. June 24, 2005) (citing A.R.F. Landfill, Inc. v. Pollution
Control Bd., 528 N.E.2d 390, 394 (Ill. App. Ct. 1988)). Seeing no reason for Bless’s delay, the
Court concludes that he has waived this argument.



                                              6
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 7 of 17 PageID #:22669




      To the extent that Bless casts the Board’s entire decision as vague, that

objection is unsubstantiated. While brief, the four-page opinion summarizes the

evidence presented, arrives at factual findings, and links those findings with legal

conclusions. And, contrary to Bless’s suggestion, the Board had no obligation to

discuss each exhibit entered and witness tendered. What matters is that the decision

is sufficiently detailed for a court to “conduct a meaningful review of the issues.”

Roman v. Cook Cty. Sheriff’s Merit Bd., 17 N.E.3d 130, 156 (Ill. App. Ct. 2014). Read

as a whole, the Board’s opinion clears that hurdle.

      This result accords with Roman, the case upon which Bless relies. In Roman,

a court chastised the Board for “fail[ing] to provide any analysis or explanation

whatsoever in its initial decisions.” Id. at 156 (emphasis added). Here, by contrast,

the Board outlined the evidentiary basis for its findings and the legal conclusions

they support. Taken as a whole, the Board’s decision is not so vague that this Court

cannot review it.

B.    Factual Findings

      When reviewing an administrative decision under Illinois law, the first step is

to decide whether the agency’s “findings of fact are contrary to the manifest weight

of the evidence.” Walker, 30 N.E.3d at 435. In essence, the Board’s decision boils

down to four factual determinations: (1) Bless drove a car when his injury status

precluded him from doing so, (2) Bless worked several second jobs without prior

authorization, (3) Bless lied to investigators, and (4) Bless flouted a series of other

rules. See R. at 26–27.




                                          7
    Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 8 of 17 PageID #:22670




        1.     Driving Restriction

        First, the Board found that Bless’s “duty injury status . . . prevented him from

driving” between September 2008 and November 2010, and that he did so anyway.

R. at 26. The parties agree that Bless began driving in February 2009, id. at 467–69,

but disagree as to whether his leave status prevented him from doing so.

        During the evidentiary hearing, Rosemarie Nolan, the Sheriff’s Office’s

personnel director, testified that Bless’s “injured on duty status” included a driving

restriction. Id. at 426–27. Similarly, in an April 2009 memorandum, Nolan wrote

that Bless “had a driving restriction documented and on file with the Risk

Management Office.” Id. at 1043. Although Nolan later admitted that she never saw

that file herself, she clarified that a contact in Risk Management told her about its

contents.4 Id. at 438.

        The Board also heard evidence from medical professionals who treated Bless.

Doctor Salehi, who examined Bless on behalf of Risk Management, stated that he

warned Bless against driving during a November 2008 appointment. Id. at 611. And

in early 2009, Salehi again cautioned Bless not to drive until a physical therapist or

doctor determined that his range of motion had returned. Id. at 614–15. For the first

few months of that year, a physical therapist named Chris Wallace worked with




4       Bless failed to raise any evidentiary objections to Nolan’s testimony about the contents
of the file before the Merit Board. Nor does he advance any such arguments here. Thus, any
such objections are deemed waived. See Shipley v. Chi. Bd. of Election Comm’rs, 947 F.3d
1056, 1063 (7th Cir. 2020) (noting that “perfunctory and undeveloped arguments . . . are
waived”).




                                               8
    Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 9 of 17 PageID #:22671




Bless. Id. at 358–61. Although Bless exhibited some improvement in his range of

motion, Wallace never told him “when he could drive or should start to drive,” because

he preferred to leave that decision to Bless’s doctors. Id. at 360–61.

        Based on this record, the Court cannot say that the Merit Board clearly erred

in finding that Bless drove in violation of his duty status. Bless did testify that his

driving had not been restricted in February 2009. Id. at 587–88. But, considering

Nolan, Salehi, and Wallace’s testimony, the Merit Board could reasonably have

disbelieved Bless. That Salehi later reviewed a video of Bless driving in early 2009

and opined that it was safe for him to do so makes little difference. Id. at 620. The

question is not whether Bless had the ability to drive. Rather, the question is whether

he violated his duty status by doing so. Given Nolan’s testimony that Bless’s file

included such a restriction, and given that none of his healthcare providers lifted that

restriction before February 2009, the Board’s conclusion is not contrary to the

manifest weight of the evidence. Accordingly, this finding against Bless is sustained.

        2.     Secondary Employment

        The Board also found that Bless had engaged in secondary employment

without obtaining authorization from the Sheriff’s Office.5 R. at 26–27. At the time,

the Office’s rules required employees to secure permission to work secondary jobs. Id.

at 209–10. Moreover, these rules put the onus on police officers to obtain approval


5      More specifically, the Board concluded that Bless disobeyed the “Secondary
Employment” and “Knowledge of Rules, Orders, Procedures, and Bulletins” general orders.
R. at 25; see also id. at 20–22 (listing the relevant sections of the rules). Although Bless casts
those conclusions as vague, that is incorrect. As discussed in the paragraphs that follow, the
Board adequately explained its conclusion that Bless had violated the cited rules.



                                                9
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 10 of 17 PageID #:22672




before accepting or starting another job. Id. at 209–10, 246; see also id. at 412–413

(“Q: Is it [employees’] responsibility to ensure that approval is obtained before they

start working? [Nolan]: Yes”).

      According to Nolan, the personnel department maintains a database that

“identifies all of the employees in the Sheriff’s Office that have submitted a secondary

employment form to their department head that has been forwarded on to us.” Id. at

411. When the Office started to investigate Bless, Nolan searched the database for

secondary request forms. Id. at 415. But she says that she discovered no requests

from Bless—approved or unapproved—for the relevant time period. Id. 420. Based

on that testimony, the Board concluded that Bless had failed to obtain approval to

work as a lawyer and elected official from early 2009 until late 2010. Id. at 26–27.

      In challenging that determination, Bless points to evidence that he had

submitted a request for that period. For example, he cites the testimony of three

patrol officers and a sergeant who recalled that Bless had filed a request form in early

2009. Id. at 370–66, 378–82, 386–93, 590–91. Additionally, Bless complains that he

“was never informed that his ability to engage in secondary employment was not

approved.”   Mot. Admin. Rev. at 18.       That misses the point.     The rules make

employees responsible for securing approval before starting a second job, not just for

submitting a request. R. at 209–10. And, as Bless admitted to the Board, he “never

received approval” for his work as a lawyer and Commissioner during 2009. Id. 560–

61. That is enough to support the Board’s factual finding.




                                          10
    Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 11 of 17 PageID #:22673




         Equally unavailing is Bless’s argument that the Board should have

disregarded Nolan’s testimony entirely.6 During the trial, Nolan stated that Bless

had no secondary employment requests on file from before 2008; this was incorrect.

Id. at 429, see id. at 814–39. But that error does not necessarily discredit Nolan’s

other testimony; after all, her review was focused on whether Bless’s file contained

request forms for 2009 and 2010. What is more, “it is not the function of [a reviewing]

court to reevaluate witness credibility.” Nwaokocha v. Ill. Dep’t of Fin. & Prof’l

Regulation, 105 N.E.3d 16, 30 (Ill. App. Ct. 2018) (citation omitted). And that is

especially true here, where nothing in the record indicates that anyone in the Sheriff’s

Office approved Bless’s requests for secondary employment in 2009 or 2010.

         The Board did not clearly err in concluding that Bless disobeyed the Office’s

secondary employment rules, and Bless’s objections to this finding are rejected.

         3.    Statement to Investigators

         Next, the Board found that Bless had lied in a written statement to OPR

investigators regarding his work as an attorney by falsely stating that “he had a

secondary employment request on file.” Id. at 27 (emphasis added).7 R. at 26–27.

But that is not exactly what Bless wrote in his statement. Rather, as the Board




6      Bless also attempts to discredit Nolan’s testimony by referring to information not
contained in the administrative record, including her deposition in this case. But the Board
could only consider the evidence before it, and the Court’s review is confined to the
administrative record. See 735 Ill. Comp. Stat. 5/3-110.

7      Specifically, the Board determined that Bless’s allegedly false statement violated a
rule providing that “no member of the Department will make false official record(s), reports
or report any inaccurate, false or improper information.” R. at 26.



                                            11
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 12 of 17 PageID #:22674




acknowledges elsewhere in its decision, Bless actually told investigators that “he did

submit a secondary employment application each year for [his law firm].” Id. at 699–

700 (emphasis added). The question then is whether the Board clearly erred in

finding that Bless had lied when he said that he had submitted a secondary

employment form for his legal practice. Id. at 26.

      To reach that conclusion, the Board relied on the testimony of Nolan, the

personnel director, and Henry Hemphill, an OPR investigator. Id. at 26. As noted,

Nolan attested that the Office did not have any secondary employment request forms

on file for Bless for 2009 or 2010. Id. 409–39. Likewise, Hemphill testified that he

had asked several employees at the Sheriff’s Office to check whether Bless had any

requests on file for that period. Id. at 449–50. When that search failed to turn up

any request forms, Hemphill decided that Bless’s statement that he had submitted

such a request in 2009 was a lie. Id. 452, 455.

      But the Board heard other evidence that undermines Hemphill’s hypothesis.

Most important, Sergeant Larry King said that he met with Bless at a Dunkin’

Donuts in late 2008 or early 2009. Id. at 570. During that meeting, King says, Bless

handed him a secondary employment request form for his legal work. Id. According

to King, he forwarded those forms up the chain of command, just as the Office’s

policies required. Id. at 571–72. “I surrendered the forms to the Lieutenant,” King

explained, “and then I believe either he put them in the admin box or they got turned

in with the paper.” Id. at 572. The record is silent as to what happened to the forms

after that.




                                         12
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 13 of 17 PageID #:22675




      Three other officers were present at the Dunkin’ Donuts and corroborated

King’s account. Officer Francisco Ruiz stated that, in early 2009, he had witnessed

Bless hand King a secondary employment request form. Id. at 388–89. Officer

Christopher Garcia represented that, although he did not see the form itself, he had

heard Bless tell King that “he was turning in his secondary employment form.” Id.

373–74. And Officer Jose Del Valle testified to hearing the same statement. Id. at

381–82.

      The Court is mindful that the Merit Board’s determinations deserve “the

benefit of the doubt.” Coyne v. Milan Police Pension Bd., 807 N.E.2d 1276, 1285 (Ill.

App. Ct. 2004). Still, the manifest weight of the evidence contradicts the Board’s

conclusion that Bless had lied when he said that he submitted a request form in 2009.

See Royal Towing, 2005 WL 1563198, at *5 (emphasizing that “the manifest weight

standard is not a mere stamp of approval for agency decisions”) (citation omitted).

Here, four other police officers corroborated Bless’s story that he had submitted an

authorization form in early 2009.

      This is not a case where the Board faced a choice between conflicting evidence.

See Launius, 603 N.E.2d at 481 (warning that “it is not the court’s function to resolve

factual inconsistencies”). Notably, Nolan’s assertion that Bless’s personnel file had

contained no relevant request forms is not inconsistent with the officers’ testimony.

As Nolan acknowledged, each form must pass through six different supervisors before

it arrives at the personnel office. R. at 432. Although supervisors were told to forward

files to Nolan’s office, there was no system in place to make sure that happened. Id.




                                          13
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 14 of 17 PageID #:22676




at 432. Thus, the most plausible reading of the record is that Bless had submitted a

request form in 2009, but it was misplaced before it reached his personnel file. The

Board failed to consider that possibility, let alone explain why it was rejected. See

Coyne, 807 N.E.2d at 1285 (noting that, while the Board’s “prerogative undoubtedly

includes making credibility determinations,” it “must articulate the findings

underlying [those] choice[s] to facilitate meaningful review”). Because the finding

that Bless lied to investigators contradicts the manifest weight of the evidence, that

aspect of the Board’s decision is vacated.

      Furthermore, as Bless points out, the decision suggests that the Board may

have believed that Bless had engaged in other deliberate conduct to conceal his

secondary employment. For example, the Board faulted Bless for “looting Court

County taxpayers” and described his conduct as “extremely egregious.” Id. at 27.

That language can be interpreted in two ways. One reading is that it follows from

the Board’s conclusion that Bless had lied to OPR investigators. Another reading is

that the Board understood Bless to have engaged in other acts of concealment. If so,

such a finding also must be vacated, because the Board failed to specify those acts or

articulate how the record supports them. See Medina, 992 N.E.2d at 621 (recognizing

that an agency must provide “a reasoned explanation for its decision”). On remand,

the Board should clarify whether it determined that Bless practiced other forms of

deliberate concealment, and if so, should explain that conclusion.




                                             14
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 15 of 17 PageID #:22677




             4.     Other Rule Violations

       Aside from the factual findings discussed above, the Board also concluded that

that Bless disobeyed the Office’s general orders related to (1) “Absence Due to Injuries

Received While on Duty,” (2) “Conduct Regarding the Performance of Duty,” and (3)

“Standard of Conduct.” R. at 25; see also id. at 20–22 (listing the relevant sections of

the rules). But the Board does not explain why it decided that Bless broke those

rules. Indeed, even after reviewing the Board’s decision, the Court is left to guess the

factual support for these conclusions. See Medina, 922 N.E.2d at 620 (requiring “a

rational connection” between factual findings and an agency’s choices). Accordingly,

the Court vacates the Board’s determination that Bless had violated the enumerated

rules. To the extent that those rules factor into the Board’s decision on remand, the

Board should articulate what led it to believe that Bless had violated them.

C.     Discharge Decision

       “[When] an important pillar of the Board’s discharge decision [is] vacated, the

next question is whether the affirmed findings provide ‘cause’ for the firing.” McRay,

2018 WL 2432164, at *10; see Walker, 30 N.E.3d at 435 (asking whether an agency’s

“findings of fact provide a sufficient basis for [its] conclusion that cause for discharge

exists”).   In voting to dismiss Bless, the Board placed great weight on its

determination that he had made a false statement to the investigators. Indeed, the

Board described Bless’s alleged lie as “extremely troubling” and found that it

contributed to a “malicious[ ] breach of the public trust.” Id. at 26–27. Given that




                                           15
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 16 of 17 PageID #:22678




the Board’s discharge decision depended in large part on its finding that Bless had

lied, that decision must be revisited.

       Under the Act, a reviewing court may “reverse and remand [an agency’s]

decision in whole or in part, and, in that case, . . . state the questions requiring further

hearing or proceedings.” 735 Ill. Comp. Stat 5/3-111(a)(6). Furthermore, because

“[t]he Merit Board, not the reviewing court, is in the best position to determine the

effect of an employee’s conduct,” that approach is appropriate here. Lopez v. Dart,

118 N.E.3d 580, 598 (Ill. App. Ct. 2019). Therefore, the Court remands this case to

the Board for it to decide whether the vacatur of the false-statement finding alters its

conclusion that discharge is warranted. See, e.g., McRay, 2018 WL 2432164, *10

(“[R]ather than deciding in the first instance . . . the Court will exercise its discretion

under the Illinois Administrative Review Act and remand to the Board.”).

       In doing so, the Board should keep in mind that the “[Illinois] Supreme Court

has discussed a special need for uniformity or consistency in sanctions in disciplinary

proceedings.” Siddiqui v. Ill. Dep’t of Prof’l Regulation, 718 N.E.3d 217, 228 (Ill. App.

Ct. 1999) (citing In re Wigoda, 395 N.E.2d 571, 575 (Ill. 1979)).           In deciding to

discharge Bless, the Board declined to consider “other respondents’ disciplinary

results.” R. at 27. Perhaps the Board will permit Bless to introduce those disciplinary

records on remand. Or perhaps not. Either way, it should explain that choice in a

way that enables a court to “conduct a meaningful review.” Roman, 17 N.E.3d at 156;

see also Royal Towing, 2005 WL 1563198, at *6 (noting that a court must be able to

“discern from the record why the Board disregarded . . . evidence”).




                                            16
 Case: 1:13-cv-04271 Document #: 469 Filed: 08/03/20 Page 17 of 17 PageID #:22679




                                IV.    Conclusion

      For the reasons above, Plaintiff’s administrative review claim is granted in

part and denied in part.    The Merit Board’s finding that Bless had lied to the

investigators is not supported by the manifest weight of the evidence and is vacated.

Furthermore, because the finding was material to the Board’s conclusion that Bless

be terminated, the matter is remanded to the Board.



IT IS SO ORDERED.                      ENTERED 8/3/20



                                       __________________________________
                                       John Z. Lee
                                       United States District Judge




                                         17
